DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.

Response to Amendment
Applicant’s response, filed 12 September 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 13 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 17-18, they are acknowledged and made of record.



Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 9-11 of Applicant’s reply, that the combined teachings of DeAngelis, Aldridge, and Nunes do not teach or suggest the amended independent claims 1 and 13 features of “… choosing (7) the instant (15, 22) of the temporal image that is formed from the first series of instant images (19), a two-spatial-dimensional image (20, 30) of the second series, from which the temporal image (10) has not been formed and that is correlated with the chosen instant (15, 22) of the temporal image that is formed from the first series of instant images (19) …”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
In regards to the noted amended claim limitations, DeAngelis is relied upon to teach the use of a camera with a line scan detector array is used to capture images in view of a race course finish line (see DeAngelis col.2, ln. 60 – col. 3, ln. 10, col. 6, ln. 5-15, col. 8 ln. 10-25, and Fig. 4), where the captured images of the line objects are used to sequentially form a larger scene image (see DeAngelis col. 6, ln. 50- col. 7, ln. 25) , and that one or more additional cameras can be used to generate additional sequences of digital image frames of the line object of interest (see DeAngelis col 13, ln. 30-60). Aldridge is relied upon to teach that, in a related and pertinent method for processing event timing images, that two dimensional images of a finish line area of a race are captured and processed to generate a time delay integration image (see Aldridge [0046]-[0047]), where the two dimensional images captured are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line (see Aldridge [0051]).
From the combined teachings of DeAngelis and Aldridge, one of ordinary skill in the art would have found it obvious to use the line scan camera and an additional camera, as taught by DeAngelis, where the additional camera captures two dimensional images of a finish line area, as taught by Aldridge, to capture line scan images and a two dimensional image together of the finish line area as participants cross the finish line. Here, the combined teachings of DeAngelis and Aldridge suggest the broadest reasonable interpretations for “temporal image that is formed from the first series of instant images”, i.e. the temporal scene image formed from the sequentially captured images of the line objects as taught by DeAngelis, and “a two-spatial-dimensional image of the second series, from which the temporal image has not been formed”, i.e. the two dimensional images of the finish line as suggested by Aldridge.
Nunes is further relied upon to teach a known technique of visualizing video history, where a scan line from a video frame is extracted and added as a slice to a composite image over time and that a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed (see Nunes sect. Slit scanning, sect. Scrubbing, and sect. Retrieving Details of the Far Past).
Here, the composite image, composed of scan lines, in which a user may select a slice is similar to the temporal scene image formed from the sequentially captured images of the line objects as taught by DeAngelis, and the corresponding displayed video taken at that point in time is similar to corresponding two dimensional images of the finish line as suggested by Aldridge. Therefore, the combined teachings of DeAngelis, Aldridge, and Nunes would suggest to one of ordinary skill in the art an improved system for reviewing images of a captured finish line area where a user selects a portion of the displayed time-sequential scene image formed from the captured line objects, identifying the corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image, and display the corresponding two-dimensional image. 
Thus, combined teachings of DeAngelis, Aldridge, and Nunes provides a suggested teaching for the broadest reasonable interpretation of the noted claim limitations.

In regards to Applicant’s arguments that teachings of Nunes is not applicable to the teachings of DeAngelis, the Examiner notes that the combined teachings of DeAngelis, Aldridge, and Nunes are relied upon to provide a suggested teaching of the noted claim limitations. 
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, Nunes discloses the composite image composed of scan lines, in which a user may select a slice, is similar to the temporal scene image formed from the sequentially captured images of the line objects taught by DeAngelis, and the corresponding displayed video taken at that point in time as taught by Nunes is similar to corresponding two dimensional images of the finish line suggested by Aldridge. As Nunes’s composite image is composed of scan lines which is similar to DeAngelis’s temporal scene image are composed of sequential line objects, Nunes’s teachings techniques would be pertinent and applicable to the combined teachings DeAngelis and Aldridge, and the combined teachings of the references would have suggested to those of ordinary skill in the art to predictably improve the combined suggested system of DeAngelis and Aldridge to identify a corresponding two-dimensional image taken at the same point in time as a selected portion of the temporal scene image, and display the corresponding two-dimensional image.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (US 5,657,077), herein DeAngelis, in view of Aldridge et al. (US 2015/0312493), herein Aldridge, Nunes et al. (“What Did I Miss? Visualizing the Past through Video Traces”), herein Nunes, and Dengler (US 2005/0285877), herein Dengler.
Regarding claim 1, DeAngelis discloses a method (1) for displaying an instant image (20, 30) of a finish of a race, particularly of a sports discipline, from a temporal image (10) of a photo finish type of the same finish, (see DeAngelis col.2, ln. 60 – col. 3, ln. 10, col. 6, ln. 5-15, col. 8 ln. 10-25, and Fig. 4, where a camera with a line scan detector captures images frames in view of a race course finish line; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where the generated scene image has a time dimension and spatial dimension) the method (1) being implemented by a display system (40) comprising at least one video camera (44, 45) and a display device (43) (see DeAngelis Fig. 4 and  col. 8 ln. 10-25, where the system includes a camera and recorded scenes are displayed on a display monitor), characterized in that the method includes the following steps 
- acquiring (2), at a first predetermined frequency, a first series of one-spatial-dimensional instant images of the finish line (19) of a race, the spatial dimension being substantially directed along the finish line (19) (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the images of the line objects are sequentially captured at discrete moments in time, where the field of view of the camera is essentially a plane in space and that the detector array are practically one dimensional; see DeAngelis col. 8, ln. 10-25, where the system captures images from the camera that is located to view the plane representative of the finish line at a selectable frame rate; see DeAngelis col. 8, ln. 50-55 and col. 8, ln. 60- col. 9, ln. 5, where the frame rate at which the camera captures each line object in the scene is adjusted to a desired frame rate), 
- forming (6) a temporal image (10) of the photo finish type from the first series of instant images, the images being juxtaposed in the order of acquisition, such that the abscissa (11) of the temporal image (10) represents a temporal dimension, each point of the abscissa (11) corresponding to a given instant at the finish line (19) (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the captured images of the line objects are sequentially forms a larger scene image; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where one dimension of the of the formed image frame is in a time dimension and the other in a spatial dimension corresponding to the spatial information captured at a respective moment in time), and 
- choosing (7) an instant (15, 22) of the temporal image (10) that is formed from the first series of instant images (see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen).
Although DeAngelis teaches that one or more additional cameras can be used to generate additional sequences of digital image frames of the line object of interest (see DeAngelis col 13, ln. 30-60); DeAngelis does not explicitly disclose simultaneously acquiring (3) a second series of two-spatial- dimensional instant images (20, 30) of the same finish line (19) at a second predetermined frequency, the first spatial dimension being substantially directed along the finish line (19) and the second spatial dimension being substantially directed in the direction of the race.
Aldridge teaches in a related and pertinent method for processing event timing images (see Aldridge Abstract), where two dimensional images of a finish line area of a race are captured and processed to generate a time delay integration image (see Aldridge [0046]-[0047]), where the two dimensional images captured are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line, and that the two-dimensional images are captured at a frame rate to match the speed of an object of interest moving through the scene (see Aldridge [0051]; see also Aldridge [0106]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Aldridge to the teachings of DeAngelis, such that an additional camera is used to capture two dimensional images of the finish line. This modification is rationalized some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine the prior art reference teachings to arrive at the claimed invention. In this instance, DeAngelis teaches that one or more additional cameras can be used to generate additional sequences of digital image frames of the line object of interest in a system for recording and displaying a time-sequential scene of a finish line of a race. Aldridge teaches in a related and pertinent method for processing event timing images, where two dimensional images captured of race participants crossing a finish line are aligned such that a dimension of the image is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line. One of ordinary skill in the art would have found that combining the teachings of DeAngelis and Aldridge would reasonably have resulted in capturing the line scan image of DeAngelis and the two dimensional image of Aldridge, which is aligned with the finish line, together of the finish line area as participants crossing the finish line.
Although DeAngelis describes allowing a user to select a portion of the displayed screen to display a time associated with the selected portion of the screen, and that Aldridge describes displaying event timing data which may include images such as TDI images and captured digital two-dimensional images (see DeAngelis col. 14, ln. 5-20; see Aldridge [0191] and [0194]); DeAngelis and Aldridge do not explicitly disclose analysing (8) a two-spatial-dimensional image (20, 30) of the second series, from which the temporal image (10) has not been formed and that is correlated with the chosen instant (15, 22) of the temporal image that is formed from the first series of instant images (19), and displaying (9) the analysed two-dimensional image (20, 30).
Nunes teaches in a related and pertinent visualization system that uses slit scanning to allow for exploration of a video history (see Nunes Abstract), where a scan line from a video frame is extracted and added as a slice to a composite image over time (see Nunes sect. Slit scanning), and that a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed (see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Nunes to the teachings of DeAngelis and Aldridge, such that a user may select a portion of the displayed scene image formed from the captured line objects, and identifying the corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image, and displaying the corresponding two-dimensional image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, DeAngelis and Aldridge suggests a base method for recording and displaying a time-sequential scene of a finish line of a race, which captures a line scan image and a corresponding two dimensional image using an additional camera, aligned with the finish line, together of the finish line area as participants cross the finish line, where the captured two dimensional images are not relied upon to form the time-sequential scene image. Nunes teaches a known technique of visualizing video history, where a scan line from a video frame is extracted and added as a slice to a composite image over time and that a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed. One of ordinary skill in the art would have recognized that by applying Nunes’s technique would allow for the system of DeAngelis and Aldridge to allow a user to select a portion of the displayed time-sequential scene image formed from the captured line objects, identifying the corresponding two-dimensional image that is separately captured with the additional camera and taken at the same point in time as the selected portion of the scene image, and display the corresponding two-dimensional image, allowing for an improved system for reviewing images of a captured finish line area.  
DeAngelis, Aldridge, and Nunes do not explicitly disclose analysing, based on choosing (7) the instant (15, 22) of the temporal image that is formed from the first series of instant images (19), the two-spatial-dimension image (20,30) of the second series, that is correlated with the chosen instant (15,22) of the temporal image, to determine at least one distance (21, 23, 24), and displaying (9) the analysed two-dimensional image (20, 30) with the determined at least one distance (21, 23, 24).
Dengler teaches in a related and pertinent method for calculating a parameter from an image sequence and enhancing the image sequence using the calculated parameter (see Dengler Abstract), where starting and ending points in an image sequence are selected and used to calculate a parameter (see Dengler [0021]), where a distance may be calculated “on the fly” as an operator points to relevant positions within the image sequence and the distance is determined using the points on the frames, including the location of the point inside the frame, where any technique known to those skilled in the art may be used to calculate the distance between points in an event captured on video (see Dengler [0023]), that the parameters may be determined for many actions in many events, such as measurements in running races (see Dengler [0024]), and that a graphic insert may be inserted into the image sequence using additional knowledge such as distance between the two points, and that the image sequence may be enhanced by applying a transform function to visual content to be inserted into the image sequence and blending the transformed visual content with the image sequence (see Dengler [0028]-[0029]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Dengler to the teachings of DeAngelis, Aldridge, and Nunes, such that, in the displayed two-dimensional image frame recording the finish line of a race, corresponding to the selected portion of the displayed scene image formed from the captured line objects, distances between selected desired points in the displayed image frame are calculated and used to enhance the image frame with a graphic to be blended and displayed with the selected image frame. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, DeAngelis, Aldridge, and Nunes suggests a base method for recording and displaying a time-sequential scene of a finish line of a race, which captures a line scan image and a corresponding two dimensional image, and a user selects a portion of the displayed scene image formed from the captured line objects, where the identified corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image is displayed. Dengler teaches a known technique of calculating parameters from selected image frames of an image sequence for enhancing the image sequence, where a distance between two selected points in a selected image frame are calculated, and that a graphic insert may be inserted into and displayed with the image sequence using the calculated distance between the two points, and that parameters may be determined for many actions in many events, such as measurements in running races. One of ordinary skill in the art would have recognized that by applying Dengler’s technique would allow for the system of DeAngelis, Aldridge, and Nunes to allow a user to calculate a distance between select points the displayed two-dimensional image corresponding to a selected slice portion of the displayed scene image at a distinct time, and measure the known positions and corresponding distances between the two points in the selected and displayed image frames, where a corresponding graphic may be inserted or blended into the image, allowing for an improved system for reviewing images of a captured finish line area.  

Regarding claim 2, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler  disclose the method (1) according to claim 1, characterized in that the temporal photo finish image (10) is displayed in order to choose the instant (15, 22) (see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed).

Regarding claim 3, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that an acquisition time is measured during the acquisition of the two series of images, and a time is attributed to each image of the two series (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 4, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, further comprising performing temporal correlation (5) of the two series of images is performed so that each two-dimensional image (20, 30) of the second series of images is correlated with the temporally closest one-dimensional image of the first series (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 5, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that an image (20, 30) of the second series is correlated with a single image of the first series (see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 6, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that each image of the first series is correlated with a different image (20, 30) of the second series, such that each instant (15, 22) of the temporal photo finish image (10) is correlated with one two-dimensional image of the second series of images (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 7, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that the second spatial dimension is directed perpendicularly to the first dimension (see Aldridge [0051] and [0106], where the two dimensional images captured are aligned such that one dimension is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line; suggesting that the two spatial dimensions are perpendicular to each other; see also Aldridge Fig. 2 and [0058], where the two spatial dimensions of the two dimensional images are perpendicular to each other).

Regarding claim 8, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that the instant (15, 22) is chosen by selecting a point on the temporal photo finish image (10), the selected two-dimensional image being correlated with the abscissa (11) of the chosen point on the temporal image (10) (see DeAngelis Fig. 5 and col. 8, ln. 38-45, where one dimension of the of the formed image frame is in a time dimension and the other in a spatial dimension corresponding to the spatial information captured at a respective moment in time; see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed).

Regarding claim 9, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that the first and second frequencies are equal (see DeAngelis col. 8, ln. 65-col. 9, ln. 10, where the frame rate for runners is suggested to be approximately 500 frames per second; see Aldridge [0051], where the frame rate at which two dimensional images are captured are set to substantially match the speed of the object, where the combined teachings would suggest that the frame rates would then be set to the same).

Regarding claim 10, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that the two-dimensional image (20, 30) is analysed to determine the distance (21) between two (16, 18) or more competitors (see Aldridge [0061] participants are displayed crossing the finish line; see Dengler [0023]-[0024], where a distance may be calculated “on the fly” as an operator points to relevant positions within the image sequence and the distance between the two points in the captured event is calculated using the location of the points inside the frame, and that the parameters may be determined for many actions in many events, such as measurements in running races; where the combined teachings would suggest that a user may select two participants in a race as points to measure the corresponding distances between the two participants).

Regarding claim 11, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that the two-dimensional image (20, 30) is analysed to determine the distance (23, 24) between the finish line (19) and one or more competitors (16, 18) (see Aldridge [0061] participants are displayed crossing the finish line; see Dengler [0023]-[0024], where a distance may be calculated “on the fly” as an operator points to relevant positions within the image sequence and the distance between the two points in the captured event is calculated using the location of the points inside the frame, and that the parameters may be determined for many actions in many events, such as measurements in running races; where the combined teachings would suggest that a user may select a participant and the finish line as points to measure the corresponding distance between the two points).

Regarding claim 12, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler disclose the method (1) according to claim 1, characterized in that the first frequency is comprised within a range of 500 to 30,000 images per second (see DeAngelis col. 8, ln. 65-col. 9, ln. 10, where the frame rate for runners is suggested to be approximately 500 frames per second), and the second frequency is comprised within a range of 50 to 5,000 images per second (see Aldridge [0051], where the frame rate at which two dimensional images are captured are set to substantially match the speed of the object, where the combined teachings would suggest that the frame rate would then be similarly 500 frames per second).

Regarding claim 13, DeAngelis, Aldridge, Nunes, and Dengler disclose a system (40) for displaying an instant image (20, 30) of a finish of a race, particularly of a sports discipline, from a temporal image of a photo finish type (10) of the same finish (see DeAngelis col.2, ln. 60 – col. 3, ln. 10, col. 8 ln. 10-25, and Fig. 4, where a camera captures images frames in view of a race course finish line; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where the generated scene image has a time dimension and spatial dimension), the system being characterized in that it includes: 
- a first camera (44) (see DeAngelis Fig. 4, col. 6, ln. 5-15, and col. 8 ln. 10-25, where the system includes a camera with a line scan detector) configured to acquire, at a first predetermined frequency, a first series of one-spatial-dimensional instant images of the finish line (19) of a race, the spatial dimension being directed along the finish line (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the images of the line objects are sequentially captured at discrete moments in time, where the field of view of the camera is essentially a plane in space and that the detector array are practically one dimensional; see DeAngelis col. 8, ln. 10-25, where the system captures images from the camera that is located to view the plane representative of the finish line at a selectable frame rate; see DeAngelis col. 8, ln. 50-55 and col. 8, ln. 60- col. 9,ln. 5, where the frame rate at which the camera captures each line object in the scene is adjusted to a desired frame rate);
 - a second camera (45) (see DeAngelis col 13, ln. 30-60, where one or more additional cameras can be used to generate additional sequences of digital image frames of the line object of interest; see Aldridge Fig. 1 and [0046]-[0047]), where the system includes an area scan image sensor of a camera to capture two dimensional images of a finish line area) configured to simultaneously acquire a second series of two-spatial-dimensional instant images of the same finish line (19) at a second predetermined frequency, the first spatial dimension being directed along the finish line (19) and the second spatial dimension being directed in the direction of the race (see Aldridge [0046]-[0047]), where two dimensional images of a finish line area of a race are captured and processed to generate a time delay integration image; and see Aldridge [0051] and [0106], where the two dimensional images captured are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line, and that the two-dimensional images are captured at a frame rate to match the speed of an object of interest moving through the scene),
- a controller (42) (see DeAngelis Fig. 4 and  col. 8 ln. 10-25, where the system includes a main control computer) configured to form a temporal image (10) of the photo finish type from the first series of instant images, the images being juxtaposed in the order of acquisition, such that the abscissa of the temporal image represents a temporal dimension, each point of the abscissa (11) corresponding to a given instant at the finish line (19) (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the captured images of the line objects are sequentially forms a larger scene image; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where one dimension of the of the formed image frame is in a time dimension and the other in a spatial dimension corresponding to the spatial information captured at a respective moment in time), the controller (42) also being configured to analyse, based on choosing an instant (15, 22) of the temporal image that is formed from the first series of instant images (19), a two-spatial-dimensional image (20, 30) of the second series, from which the temporal image (10) has not been formed, that is correlated with the chosen instant (15, 22) of the temporal image that is formed from the first series of instant images (19) (see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed; see Aldridge Fig. 1 and [0046]-[0047]), where the system includes an area scan image sensor of a camera to capture two dimensional images of a finish line area; where the combined teachings suggest that a corresponding two dimensional image of the finish line captured by an additional camera is displayed to a selected portion of the displayed time-sequential scene image formed from the captured line objects using the camera with a line scan detector), to determine at least one distance (see Dengler [0021] and [0023]-[0024], where a distance may be calculated “on the fly” as an operator points to relevant positions within selected image frames of an image sequence and the distance between the two points in the captured event is calculated using the location of the points inside the frame, and that the parameters may be determined for many actions in many events, such as measurements in running races), 
- a display (43) (see DeAngelis Fig. 4 and col. 8 ln. 10-25, where the system includes a display monitor which displays recorded scenes) configured to display the analysed two-dimensional image (20, 30) with the determined at least one distance (21, 23, 24) (see Dengler [0028]-[0029], where a graphic may be inserted or blended into the image sequence using the calculated distance between the two points).
Please see the above rejection of claim 1, as the rationale to combine the teachings of DeAngelis, Aldridge, Nunes, and Dengler are similar, mutatis mutandis. 

Regarding claim 14, please see the above rejection of claim 13. DeAngelis, Aldridge, Nunes, and Dengler disclose the system (30) according to claim 13, characterized in that the controller (42) is configured to measure the acquisition time during which the two series of images are acquired (see DeAngelis col. 6, ln. 15-30, where each digital image frame is marked with a particular time reference generated by a timer lock; see Aldridge [0047] and [0051], where a capturing time received from a clock is associated with each digital two-dimensional image and corresponding line of the TDI image), the controller (42) being configured to attribute an acquisition time to each image of the two series of images (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image), and to temporally correlate the two series of images such that each two-dimensional image (20, 30) of the second series of images is correlated with a one-dimensional image of the first series which is temporally closest (see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 15, please see the above rejection of claim 13. DeAngelis, Aldridge, Nunes, and Dengler disclose the system (30) according to claim 13, characterized in that the first camera (44) and the second camera (45) are oriented along the axis of the finish line (19) (see DeAngelis col. 8, ln. 10-25, where the system captures images from the camera that is located to view the plane representative of the finish line; see Aldridge [0051] and [0106], where the two dimensional images captured from the camera are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line).

Regarding claim 16, please see the above rejection of claim 13. DeAngelis, Aldridge, Nunes, and Dengler disclose the system (30) according to claim 13, characterized in that the display (43) comprises a screen (47) (see DeAngelis Fig. 4 and col. 8 ln. 10-25, where the system includes a display monitor which displays recorded scenes; and see DeAngelis col. 14, ln. 1-20, where the display is suggested to comprise a screen).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis, Aldridge, Nunes, and Dengler as applied to claim 1 above, and further in view of Takahashi et al. (US 5,657,077), herein Takahashi.
Regarding claim 17, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler do not explicitly disclose the method (1) according to claim 1, characterized in that the first frequency is different from the second frequency.
Takahashi teaches in a related and pertinent apparatus for judging the order and time of arrival of moving objects to a judgement criterion line such as a goal line in a race using a camera which includes a color linear image sensor (see Takahashi Abstract), where a one dimensional linear sensor is disclosed to have a scan frequency that is quite different from the stand color television system and a scan frequency conversion is performed (see Takahashi col. 13, ln. 5-30), and that a television camera with a two dimensional area sensor is driven with a sync signal of a frequency matching with the standard color television system (see Takahashi col. 13, ln. 45-60; and col. 14, ln. 5-20).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Takahashi to the teachings of DeAngelis, Aldridge, Nunes, and Dengler, such that the two dimensional images by the additional camera are captured according to frequency matching a standard color television system, where the camera with the line scan sensor captures images at a different frequency. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, DeAngelis, Aldridge, Nunes, and Dengler suggests a base method for recording and displaying a time-sequential scene of a finish line of a race, which captures a line scan image and a corresponding two dimensional image from an additional camera, where a user selects a portion of the displayed scene image formed from the captured line objects, and the identified corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image is displayed and analysed. Takahashi teaches a known technique where a one dimensional linear sensor is disclosed to have a scan frequency that is quite different from the stand color television system, and that a television camera with a two dimensional area sensor is driven with a sync signal of a frequency matching with the standard color television system. One of ordinary skill in the art would have recognized that by applying Takahashi’s technique would allow for the system of DeAngelis, Aldridge, Nunes, Dengler to allow capture the line scan image images at a different frequency than a standard color television system, where the two dimensional images captured by the additional camera are captured according to frequency matching the standard color television system, allowing for an improved system for reviewing images of a captured finish line area, where the line scan images can be captured at a different frequency and converted to match a standard color television system in which the two dimensional images captured by the additional camera are captured.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis, Aldridge, Nunes, and Dengler as applied to claim 1 above, and further in view of Zhao et al. (“An Automatic Timing Method for Photo Finish”), herein Zhao.
Regarding claim 18, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Dengler do not explicitly disclose the method (1) according to claim 1, further comprises displaying a plurality of lines on the temporal image (10), each of the plurality of lines extending in a direction perpendicular to the abscissa (11) and corresponding to a respective instant at which a respective competitor reaches the finish line (19).
Zhao teaches in a related and pertinent automatic timing method for photo finish line scan image (see Zhao Abstract), where a line scan photo finish image is analyzed to detect the effective finish line for a contestant and estimate a reading line corresponding to the finish time of the contestant (see Zhao sect. II. A. Algorithm overview), where the finish time is determined by drawing the reading line on the finish photo, which is perpendicular to the time scale on the bottom (see Zhao sect. II. E. Effective finish line detection).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Zhao to the teachings of DeAngelis, Aldridge, Nunes, and Dengler such that the displayed temporal scene image is analyzed and, for each of the plurality of runners depicted in a displayed temporal scene image (see DeAngelis Fig. 5), a corresponding perpendicular reading line is drawn to indicate the finish time of the runner. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, DeAngelis, Aldridge, Nunes, and Dengler suggests a base method for recording and displaying a time-sequential scene of a finish line of a race, which captures a line scan image and a corresponding two dimensional image from an additional camera, where a user selects a portion of the displayed temporal scene image formed from the captured line objects, and the identified corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image is displayed and analysed. Zhao teaches a known technique of analyzing a line scan photo finish image to detect the effective finish line for a contestant and estimate a reading line corresponding to the finish time of the contestant, where the finish time is determined by drawing the reading line on the finish photo, which is perpendicular to the time scale on the bottom. One of ordinary skill in the art would have recognized that by applying Zhao’s technique to the teachings of DeAngelis, Aldridge, Nunes, and Dengler would allow for the displayed temporal scene image to be analyzed and, a corresponding perpendicular reading line is drawn to indicate the finish time for each of the plurality of runners depicted in the displayed temporal scene image, allowing for an improved system for reviewing images of a captured finish line area.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661